Citation Nr: 0707813	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with generalized anxiety disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
ruptured right tympanic membrane with defective bilateral 
hearing (bilateral hearing loss), currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until January 
1971.  He was awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
White River Junction, Vermont.

In July 2006, the appellant and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence with a 
signed waiver of initial RO consideration.  The additional 
evidence includes statements concerning the veteran's 
condition.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2006).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of complaints of memory problems, 
anxiety, anger, irritability and; objectively, the veteran 
had normal speech, not more than weekly panic attacks, with 
occupational and social impairment with an occasional 
decrease in work efficiency, and no impairment in 
comprehension, intelligence, or judgment, with Global 
Assessment of Functioning (GAF) scores indicating moderate 
symptoms upon VA examination.             

2.  The veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level VII 
hearing in the right ear and Level I in the left ear.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  The above notice did not set forth 
the relevant diagnostic code (DC) for the disabilities at 
issue.  However, this is found to be harmless error.  Indeed, 
the June 2005 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under those diagnostic 
codes.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  The March 
2004 letter also failed to discuss the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's claims for an increased rating, no 
effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing held at the RO.  Lay statements have 
also been submitted on behalf of the veteran.  The Board has 
carefully reviewed his statements and testimony as well as 
the lay statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria 

Disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

In a statement received in March 2004, the veteran asserts 
that an increased evaluation is warranted for his service-
connected PTSD and hearing loss disabilities.  As the 
veteran's claim was received by VA in March 2004, the rating 
period on appeal for both issues is from March 2003, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2006).  

I. Increased rating- PTSD 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Before analyzing the veteran's increased rating claim for 
PTSD, the Board notes that the veteran has been service 
connected for a psychiatric disability rated as 10 percent 
disabling, effective April 1972.  The AOJ, in an August 2004 
rating decision, increased his rating for PTSD to 30 percent.  
The Board notes that in the text of the rating decision, it 
is noted that the increase rating is effective March 23, 
2004, the date of receipt of the claim.  However, elsewhere 
in this rating decision, it is noted that the 30 percent 
rating is effective April 23, 2004.  By resolving any doubt 
in favor of the veteran, the Board finds that the effective 
date of the increased rating is March 23, 2004, which is the 
earlier (more favorable) date and is the date of receipt of 
the claim.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. 
§ 3.400(o).

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation in effect for the rating period 
on appeal and that a higher rating is not warranted, as 
discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in June 2004, it 
was noted that his communication skills were very good.  The 
veteran's rate and flow of speech were unremarkable.  The 
veteran's behavior had appropriate behavior and good eye 
contact.  He was noted as being able to attend to personal 
hygiene and other activities of daily living.  With regard to 
weekly or more frequent panic attacks, a February 2005 
statement from A.B., M.D., noted that he had weekly attacks.  
However, the June 2004 VA examination report noted that the 
veteran did not appear to have panic attacks.  

Regarding comprehension skills, there was no indication of 
intellectual deficit upon either VA examination or throughout 
the VA treatment records.  In fact, the VA examination report 
revealed the veteran's thought processes to be linear and 
coherent.  The veteran denied auditory or visual 
hallucinations and there was no evidence of delusions.  With 
respect to recall, the 2004 examination report stated that 
the veteran reported having some memory difficulties, but the 
examiner found the veteran's cognitive mental processes were 
grossly intact.  The Board acknowledges the February 2005 
statement from Dr. A.B. that the veteran has impairment of 
his short- and long-term memory.  See also February 2005 
statement from M.F.W., mental health counselor.  The Board 
further acknowledges the testimony of the veteran and his 
spouse, who is an advanced practice nurse, at the July 2006 
hearing regarding the veteran's memory difficulties.  
(Transcript "T." at 21.)  With respect to judgment, the 
record fails to demonstrate impairment.

Regarding occupational functioning, the veteran has stated 
that his PTSD has made it difficult for him to be able to 
work to his fullest potential and capacity.  The 2004 VA 
examination reported indicates that the veteran has been 
employed steadily over the past 25 years, expect for a two 
year period of unemployment.  The examiner noted that the 
veteran's job performance was good in light of the veteran's 
reports of difficulties concentrating.  The veteran testified 
at the July 2006 hearing that he is currently employed as an 
analyst.  (T. at 4-6.)  Letters submitted in September 2005 
by L.W., a former Marine sergeant, and in March 2005 by the 
veteran's spouse, stated that the veteran's PTSD symptoms 
impair his ability to work.  However, the Board finds the 
evidence of record does not demonstrate that the veteran's 
PTSD symptomatology has limited his employability to the 
extent that the next-higher 50 percent evaluation would be 
appropriate.  The veteran's employment history shows his 
ability to maintain a job.  Further, the record does not 
indicate any firings due to his PSTD symptoms.  

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  For example, 
statements of record from a private doctor indicate that the 
veteran tends to isolate himself.  See December 2004 and 
February 2005 statements from Dr. A.B.  The 2004 VA examiner 
noted that the veteran has good relationships wit his family, 
but few other social supports.  It was noted that the veteran 
had very close relationships with his middle and youngest 
sons, but that his oldest son was having legal troubles.  It 
was further noted that he is not participating in very many 
leisure pursuits.  The veteran, during his July 2006 hearing, 
testified that he communicates with 3 fellow servicemen from 
Vietnam.  (T. at 10.)  The veteran's spouse also testified 
that the veteran does not belong to any social clubs.  (T. at 
22.)  However, the Board finds that the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 50 percent rating under 
Diagnostic Code 9411.

The Board further acknowledges the veteran's complaints and 
findings of record indicating his PTSD symptoms of 
irritability, anger, intrusive thoughts, and flattened 
affect.   The record clearly indicates that the veteran has 
problems with anxiety.  At the July 2006 hearing, the veteran 
reported that he chews his nails and must constantly have 
something to do.  (T. at 9.)  The Board also acknowledges the 
veteran's symptoms of exaggerated startle response.  The 
Board observes that above 2004 VA examination and treatment 
reports do not indicate a history of inpatient psychiatric 
care or hospitalizations.  The veteran has reported thoughts 
of suicide, but stated his experience as a social worked has 
taught him that this "is not an out."  See Thoughts on my 
experiences- PTSD, at page 4.  The Board finds that these 
symptoms have been appropriately reflected in the 30 percent 
evaluation currently in effect throughout the rating period 
on appeal.  Based on all of the foregoing, the veteran's PTSD 
symptoms have not led to a degree of social and occupational 
impairment commensurate with the next-higher 50 percent 
evaluation under the general rating schedule for mental 
disorders.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on a GAF score of 55 for his generalized 
anxiety disorder and a GAF score of 60 for his PTSD as 
indicated upon VA examination conducted in June 2004.  The 
Board finds these GAF scores to be highly probative because 
they were provided after the VA examiner reviewed the claims 
folder, interviewed the veteran, and conducted a complete 
psychological examination.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that a factor for assessing the 
probative value of a medical opinion includes the 
thoroughness and detail of it).  As described above, a GAF 
score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that the PTSD symptoms 
demonstrated in the record are consistent with the assigned 
GAF scores of 55 and 60.      

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD is appropriate for the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- bilateral hearing loss 

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The pertinent competent clinical evidence of record for the 
rating period on appeal consists of a VA audiological 
examination conducted in July 2004.  The July 2004 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
75
75
85
85
LEFT
25
20
25
40

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
80 decibels.  His puretone threshold average for the left ear 
was recorded as 27.5 decibels.  His speech recognition 
ability was 92 percent for the right ear and 92 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having severe mixed hearing loss, with 
significant air-bone gaps in the right ear.  The left ear was 
diagnosed as being borderline normal at 250 Hz through 3000 
Hz, sloping thereafter to a mild sensorineural hearing loss.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 80 decibels, and no 
less than 92 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level II impairment.  The Board notes that 
the provisions of 38 C.F.R. § 4.86(a) apply here.  As 
instructed by this code section, the rater is to use the 
designation for hearing impairment from either Table VI or 
Table VIA, whichever provides a higher numeral.  In the 
veteran's case, Table VIA provides a higher numeral, which is 
VII.  

The veteran's left ear manifests an average puretone 
threshold of no greater than 27.5 decibels, and no less than 
92 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be that of Level I impairment.  Applying the foregoing 
results for each ear to Table VII, the veteran's disability 
evaluation is shown to be noncompensable.

The veteran also submitted a private audiological evaluation 
dated in February 2005.  The private audiologist noted that 
the veteran had mild sensorineural hearing loss in the left 
ear and profound mixed hearing loss in the right ear.  It was 
also noted that his speech recognition ability was 64 percent 
for the right ear and 88 percent for the left ear using the 
Maryland CNC speech recognition test.     However, the 
audiological report contains uninterrupted results of his 
pure tone threshold evaluation.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran and his spouse alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2006).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Extraschedular

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD with 
generalized anxiety disorder is denied.

Entitlement to a compensable evaluation for postoperative 
ruptured right tympanic membrane with defective bilateral 
hearing is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


